Exhibit AMENDMENT NO. 1 TO THE BY-LAWS OF THE GABELLIGLOBAL UTILITY& INCOME TRUST (Dated and effective as of January 15, 2010) ARTICLE I 1.61 Proposals by Shareholders of Business. (a)Annual Meetings of Shareholders. (1)Proposals of business to be considered by the Trust's shareholders may be made at an annual meeting of shareholders (i)by or at the direction of the Trustees or (ii)by any shareholder of the Trust who was a shareholder of record from the time the shareholder gives notice as provided for in this Section 1.6 to the time of the annual meeting, who is entitled to vote at the annual meeting on any such business and who has complied with this Section1.6. (2)For any business to be properly brought before an annual meeting by a shareholder pursuant to Section1.6(a)(1), the shareholder must have given timely notice thereof in writing to the Secretary of the Trust and such business must otherwise be a proper matter for action by the shareholders. To be timely, a shareholder's notice shall set forth all information required under this Section 1.6 and shall be delivered to the Secretary at the principal executive office of the Trust neither earlier than 9:00 a.m. on the 120th day nor later than 5:00 p.m., Eastern Time, on the 90th day before the first anniversary of the date of the proxy statement for the preceding year's annual meeting; provided, however, that notice for the 2010 annual meeting of shareholders shall be delivered to the Secretary at the principal executive office of the Trust no later than 5:00 p.m., Eastern Time, on the 60th day before the first anniversary of the date of the proxy statement for the 2009 annual meeting of shareholders; provided, further, however, that in the event the date of the annual meeting is advanced or delayed by more than 25days from the first anniversary of the date of the preceding year's annual meeting, or in the event that no annual meeting was held the preceding year, notice by the shareholder will be timely if so delivered not later than 5:00 p.m., Eastern Time, on the tenth day following the day on which public announcement of the date of such annual meeting is first made. The public announcement of a postponement or adjournment of an annual meeting shall not commence a new time period for the giving of a shareholder's notice as described above. (3)Any shareholder's notice delivered pursuant to Section 1.6(a)(2) shall set forth: (i)as to any business that the shareholder proposes to bring before the annual meeting, a description of such business (including the complete text of any resolutions to be presented at the annual meeting), the shareholder's reasons for proposing such business at the annual meeting and any material interest in such business of such shareholder or any Shareholder Associated Person (as defined below), individually or in the aggregate, including any anticipated benefit to the shareholder or any Shareholder Associated Person therefrom; (ii)as to each of the shareholders giving the notice and any Shareholder Associated Person, (A)the class, series and number of all shares of beneficial interest of the Trust (collectively, "Trust Shares"), if any, which are owned (beneficially or of record) by such shareholder or Shareholder Associated Person, the date(s) on which such Trust Shares were acquired and the investment intent of such acquisition(s), and any short interest (including any opportunity to profit or share in any benefit from any decrease in the price of such stock or other security) in any Trust Shares of any such person (whether or not such person maintains a "net long" position), (B)the nominee holder for, and number of, any Trust Shares owned beneficially but not of record by such shareholder or Shareholder Associated Person, (C)whether and the extent to which such shareholder or Shareholder Associated Person, directly or indirectly (through brokers, nominees or otherwise), is subject to or during the last twelve months has engaged in any hedging, derivative or other transaction or series of transactions or entered into any other agreement, arrangement or understanding (including any short interest, any borrowing or lending of securities or any proxy or voting agreement) (w) the value of which is derived in whole or in part from the value of any Trust Shares, (x) which otherwise provides any direct or indirect opportunity to gain or share in any gain derived from changes in the value or price of any Trust Shares, (y) the effect or intent of which is to mitigate loss or manage risk or benefit of changes in the value or price of any Trust Shares, or (z) which provides the right to vote or increase or decrease the voting power of such shareholder or Shareholder Associated Person, with respect to any Trust Shares; 1The text that follows replaces in its entirety the prior text of Article I, Section 1.6 of these By-Laws. 1 (D) whether such shareholder or Shareholder Associated Person is, or is not, an "interested person" of the Trust, as such term is defined in the InvestmentCompany Act of 1940, as amended, and the rules promulgated thereunder, and information regarding such shareholder or Shareholder Associated Person that is sufficient, in the discretion of the Trustees or any committee thereof or any authorized officer of the Trust, to make such determination; (iii)as to each of the shareholder giving the notice and any Shareholder Associated Person with an interest or ownership referred to in clause (ii)of this Section 1.6(a)(3), (A)the name and address of such shareholder, as they appear on the Trust's stock ledger, and the current name and business address, if different, of each such Shareholder Associated Person, and (B)the investment strategy or objective, if any, of such shareholder and each such Shareholder Associated Person who is not an individual and a copy of the prospectus, offering memorandum or similar document, if any, provided to investors or potential investors in such shareholder and each such Shareholder Associated Person; (iv)to the extent known by the shareholder giving the notice, the name and address of any other shareholder supporting the proposal of business on the date of such shareholder's notice; and (v) a representation that the shareholder giving notice intends to appear in person or by proxy at the annual meeting of shareholders to bring such business before the annual meeting. (4)"Shareholder Associated Person" of any shareholder means (i)any personacting in concert with such shareholder (including, but not limited to, in connection with such shareholder's proposal of one or more Proposed Nominees (as defined in Article I, Section 1.7 of these By-Laws) and/or of any business) with respect to the Trust or any Trust Shares, (ii)any beneficial owner of shares of stock of the Trust owned of record or beneficially by such shareholder (as defined in
